Exhibit 10.06
 
GUARANTEE
 
This GUARANTEE ("Guarantee") dated as of January 9, 2015 ("Effective Date"), by
Pegasi Energy Resources Corporation, a Texas corporation ("Guarantor"), in favor
of Jay Moorin, as Trustee under the Deed of Trust, Mortgage Security Agreement,
Financing Statement and Assignment of Production dated as of the Effective Date
from Pegasi Energy Resources Corporation, a Nevada corporation (as Borrower)
(the "Borrower") and Guarantor (as Mortgagor and Debtor) to the Trustee, as
trustee (the "Mortgage") and Pasquale DeAngelis, as Collateral Agent
("Collateral Agent") under and pursuant to the Securities Purchase Agreement
(the "Purchase Agreement") dated as of the Effective Date between the Borrower
and the investors listed on the Schedule of Buyers attached thereto (the
"Buyers").
 
WHEREAS, the Buyers willing to execute and deliver the Purchase Agreement and
the Buyers are willing to purchase the senior secured notes (the "Notes") and
warrants (the "Warrants") issued thereunder (collectively, the "Securities");
provided, that it is a condition precedent to the Buyers' willingness and
agreement to execute the Purchase Agreement, the Collateral Agent's willingness
to serve pursuant to the Purchase Agreement and the Buyers' willingness and
agreement to purchase the Securities that the Guarantor execute and deliver to
the Collateral Agent and Trustee this Guarantee and enter into the
Mortgage.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to such terms in the Purchase Agreement.
 
WHEREAS, the Guarantor shall receive a benefit from the execution and delivery
of the Purchase Agreement and the sale by Borrower of the Securities.
 
THEREFORE, the Guarantor hereby agrees as follows:
 
Section 1. Guarantee.
 
(a) Guarantor hereby absolutely, irrevocably and unconditionally, guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, the punctual payment when due, whether at stated maturity, by
required prepayment, acceleration, demand or otherwise, of (i) all amounts due
and payable under the Notes, (ii) all amounts payable by Borrower to the Buyers,
Collateral Agent or Trustee under any of the Transaction Documents and (iii) and
all reasonable, documented, out-of-pocket costs, attorneys’ fees and expenses
incurred by the Trustee or Collateral Agent in connection with the collection or
enforcement of the amounts set forth in clauses (i) and (ii) above, and whether
recovery upon such indebtedness and liabilities may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against the Guarantor or the Borrower under the Bankruptcy
Code (Title 11, United States Code), any successor statute or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Bankruptcy Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Bankruptcy Laws”), and including interest that accrues
after the commencement by or against the Borrower of any proceeding under any
Bankruptcy Laws (collectively, the “Guaranteed Obligations”).  The books and
records of Buyers showing the amount of the Guaranteed Obligations shall be
admissible in evidence in any action or proceeding.  This Guarantee shall not be
affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Guarantor under
this Guarantee (other than the satisfaction in full of the Guaranteed
Obligations), and the Guarantor hereby irrevocably waives, to the extent
permitted by applicable law, any defenses it may now have or hereafter acquire
in any way relating to any or all of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2. No Setoff or Deductions; Taxes; Payments.  The Guarantor shall make
all payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Guarantor is
compelled by law to make such deduction or withholding.  If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of the Buyers) is imposed upon the Guarantor with respect to any
amount payable by it hereunder, the Guarantor will pay to the Buyers, on the
date on which such amount is due and payable hereunder, such additional amount
in U.S. dollars as shall be necessary to enable the Buyers to receive the same
net amount which the Buyers would have received on such due date had no such
obligation been imposed upon the Guarantor.  The Guarantor will deliver promptly
to the Buyers certificates or other valid vouchers or other evidence
satisfactory to the Buyers for all taxes or other charges deducted from or paid
with respect to payments made by the Guarantor hereunder.  The obligations of
the Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
 
Section 3. Changes to the Guaranteed Obligations.  The Guarantor consents and
agrees that any of the Buyers, Collateral Agent or Trustee may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof amend, extend, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof.  Without limiting the generality
of the foregoing, except as set forth in the proviso in the immediately
preceding sentence, the Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor or suretyship defense.
 
Section 4. Certain Waivers.  To the extent permitted by applicable law, the
Guarantor waives (a) any defense arising by reason of any disability or other
defense of the Borrower, or the cessation from any cause whatsoever (including
any act or omission of any of the Buyers, Collateral Agent or Trustee) of the
liability of the Borrower (other than satisfaction in full of the Guaranteed
Obligations whether by payment or conversion of the Notes into Common Stock of
the Borrower in accordance with the terms of the Notes); (b) any defense based
on any claim that the Guarantor’s obligations exceed or are more burdensome than
those of the Borrower; (c) any right to require the Buyers, Collateral Agent or
Trustee to proceed against the Borrower, proceed against or exhaust any security
for the Guaranteed Obligations, or pursue any other remedy in their power
whatsoever; (d) any benefit of and any right to participate in any security now
or hereafter held by the Collateral Agent and/or Trustee; and (e) any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties (other than
satisfaction in full of the Guaranteed Obligations), except to the extent that
such defense relates to an election of remedies constituting gross negligence or
willful misconduct by the Collateral Agent and/or Trustee.  The Guarantor hereby
absolutely, unconditionally and irrevocably waives, to the fullest extent
permitted by law, (i) promptness, diligence, notice of acceptance and any other
notice with respect to this Guarantee, (ii) presentment, demand of payment,
protest, notice of dishonor or nonpayment and any other notice with respect to
the Guaranteed Obligations, (iii) any requirement that the Buyers, Collateral
Agent or Trustee take any action against the Borrower or any other person or
entity, (iv) all setoffs and considerations, and (v) any other action, event or
precondition to the enforcement of this Guarantee or the performance by the
Guarantor of its obligations hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 5. Obligations Independent.  The obligations of the Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guarantee
whether or not the Borrower or any other person or entity is joined as a party.
 
Section 6. Subrogation.  The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guarantee until all of the
Guaranteed Obligations and any amounts payable under this Guarantee have been
indefeasibly paid and performed in full.  If any amounts are paid to the
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Collateral Agent (for the further benefit
of the Buyers) and shall forthwith be paid to the Collateral Agent (for the
benefit of the Buyers) to reduce on a pro rata basis, when due, the amount of
the Guaranteed Obligations.  After any amounts payable under this Guarantee have
been indefeasibly paid and performed in full, Guarantor may pursue any
reimbursement or remedies it may have against the Borrower in connection with
the failure to make any payments that result in the Guarantor being required to
make payments under this Guarantee.  The Guarantor shall not take any action
that would directly or indirectly impair the ability of Borrower to perform its
obligations to the Buyers.
 
Section 7. Termination; Reinstatement.  This Guarantee is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guarantee are indefeasibly paid in full in cash
(unless such amounts have been converted by the applicable Buyer to Common Stock
in accordance with its Note).  Notwithstanding the foregoing, this Guarantee
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of the Borrower or the Guarantor is made, in respect
of the Guaranteed Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Buyers, Collateral Agent or Trustee in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Bankruptcy Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Buyers,
Collateral Agent or Trustee is in possession of or have released this Guarantee
and regardless of any prior revocation, rescission, termination or
reduction.  The obligations of the Guarantor under this paragraph shall survive
termination of this Guarantee.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 8. Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor or the Borrower under any Bankruptcy
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Collateral Agent.
 
Section 9. Expenses.  The Guarantor shall pay on demand all reasonable,
documented out-of-pocket expenses (including attorneys’ fees and expenses) in
any way relating to the enforcement or protection of the rights of the
Collateral Agent, Trustee or  Buyers, under this Guarantee, including any
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and any incurred in the preservation, protection or enforcement of
any rights of the Collateral Agent, Trustee or Buyers, in any proceeding under
any Bankruptcy Laws.  The obligations of the Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guarantee.
 
Section 10. Condition of the Borrower.  The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower such information concerning the financial condition, business
and operations of the Borrower as the Guarantor requires, and that neither the
Collateral Agent, the Trustee nor any of the Buyers has any duty, and the
Guarantor is not relying on any of them at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the Borrower (the Guarantor waiving any duty on the part of the
Buyers, Collateral Agent or Trustee to disclose such information and any defense
relating to the failure to provide the same).
 
Section 11. Indemnification and Survival.  Without limitation of any other
obligations of the Guarantor or remedies of the Buyers, Collateral Agent or
Trustee, under this Guaranty, except to the extent resulting from such
indemnified party’s gross negligence or willful misconduct, as determined by a
final judgment of a court of competent jurisdiction, the Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and save and hold harmless
the Buyers, Collateral Agent or Trustee from and against, and shall pay on
demand, any and all damages, losses, liabilities and expenses (including
reasonable out-of pocket attorneys’ fees and expenses) that may be suffered or
incurred by the Buyers, Collateral Agent or Trustee in connection with or as a
result of any failure of any Guaranteed Obligations to be paid to the Buyers,
Collateral Agent and/or Trustee, as the case may be, the Borrower (including
without limitation, based on any failure of any Guarantor Obligations to be the
legal, valid and binding obligations of the Borrower) in accordance with their
terms.  The obligations of the Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Guarantee.
 
Section 12. Successors and Assigns.  This Guarantee shall (i) be binding upon
the Guarantor, its successors and assigns, and (ii) inure to the benefit of, and
be enforceable by, the Collateral Agent and Trustee and their respective
successors, transferees and assigns.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 13. Representations, Warranties and Covenants of the Guarantor.  The
Guarantor hereby represents warrants and covenants that this Guarantee has been
duly authorized, executed and delivered by the Guarantor and constitutes the
legal, valid and binding obligation of the Guarantor, and is enforceable against
the Guarantor in accordance with its terms.
 
Section 14. Amendments and Modification.  No provision hereof shall be modified,
altered or limited except by written instrument expressly referring to this
Guarantee and to such provision, and executed by the party to be charged.
 
Section 15. Rights and Remedies Not Waived.  No act, omission or delay by the
Collateral Agent or Trustee shall constitute a waiver of its rights and remedies
hereunder or otherwise.  No single or partial waiver by the Collateral Agent or
Trustee of any default hereunder or right or remedy which it may have shall
operate as a waiver of any other default, right or remedy or of the same
default, right or remedy on a future occasion.
 
Section 16. PDFs/Facsimiles/Counterparts.  This Guarantee may be signed in
counterparts and may be delivered by email PDF or facsimile and if so delivered
shall be deemed as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence.
 
Section 17. Notices.  All notices, requests and demands to or upon the
Collateral Agent or Trustee or the Guarantor under this Guarantee shall be in
writing and given to c/o ProQuest Investments, 2430 Vanderbilt Beach Road
108-190, Naples, Florida 34109.
 
Section 18. Governing Law and Jurisdiction. This Guarantee and all matters or
issues collateral thereto will be governed by the law of the State of New York
applicable to contracts performed entirely therein.
 
The New York State Courts located in New York County and the U.S. District
Courts located in New York County will have jurisdiction over the interpretation
of this Guarantee.  The venue for any such action concerning this Agreement will
be in the County of New York.
 
Section 19. Captions; Separability; Interpretation.
 
(a) The captions of the Sections and subsections of this Guarantee have been
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guarantee.
 
(b) If any term of this Guarantee shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby.
 
(c) The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) All references herein to Sections and subsections shall be deemed to be
references to Sections and subsections of this Guarantee unless the context
shall otherwise require.
 
 [Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Guarantor has duly executed or caused this Guarantee to
be duly executed as of the date first above set forth.
 
PEGASI ENERGY RESOURCES CORP.,
a Texas Corporation
 
 
By:     _____________________________
Name:
Title:
 
 
 
 
7

--------------------------------------------------------------------------------

 